2021 WI 38

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2021AP430-D


COMPLETE TITLE:        In the Matter of Medical Incapacity Proceedings
                       Against Laura L. Waite., Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Laura L. Waite,
                                 Respondent.

                            MEDICAL INCAPACITY PROCEEDINGS AGAINST
                                        LAURA L. WAITE

OPINION FILED:         April 27, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                 2021 WI 38
                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No.   2021AP430-D


STATE OF WISCONSIN                     :            IN SUPREME COURT

In the Matter of Medical Incapacity Proceedings
Against Laura L. Waite, Attorney at Law:

Office of Lawyer Regulation,                                  FILED
           Complainant,                                  APR 27, 2021
      v.                                                    Sheila T. Reiff
                                                         Clerk of Supreme Court
Laura L. Waite,

           Respondent.



      The Court entered the following order on this date:

     On March 15, 2021, Attorney Laura Waite filed a request
pursuant to SCR 22.34(11), for indefinite suspension of her
license to practice law in this state due to her medical
incapacity.   The Office of Lawyer Regulation filed a response
supporting that request and a summary of its investigation into
the medical incapacity allegations against Attorney Waite.
Attorney Waite acknowledges that she cannot successfully defend
herself against the medical incapacity allegations. Based upon
these considerations,

     IT IS ORDERED that the request is granted and, effective
the date of this order, Attorney Laura Waite's license to
practice law in this state is indefinitely suspended.

                                    Sheila T. Reiff
                                    Clerk    of   Supreme               Court
    No.   2021AP430-D




1